Stevens, J.,
delivered the opinion of the court.
Appellant, as plaintiff in the court below, instituted this action of debt in the circuit court of Jones county on a promissory note executed by appellees in appellant’s favor November 4,1908', in the sum.of two hundred and thirty dollárs. The defendants moved to dismiss the suit because the declaration showed the court was. *543■without- jurisdiction, appellees claiming the amount in controversy to be within the jurisdiction' of the justice of the peace and below the jurisdiction of the circuit court. This motion was by the court sustained, and from the judgment dismissing the cause, appellant prosecutes this appeal.
. The note in question bears interest from date, to wit,. November 4, 1808, at ten per cent, per annum,, and reflects a credit of fifty dollars entered on the back of the note as of date May 26, ,1911. The suit was instituted August 26,191.3. A simple calculation shows that at the time the fifty dollars was paid and credited there was due an amount of interest in excess of the fifty dollars so paid. 1 The record of course, reflects no agreement between the parties as to the application of the payment, and under our statute (section 2681, Code 1906) the accrued interest at the time of the payment shall be first paid. After crediting the payment to the accrued interest, the principal of the note is left intact, and, in fact, all of the accrued interest was not paid. At the time the suit was instituted appellees owed the full amount of the principal and a material amount of past-due interest,, and th« ««nrt manifestly had jurisdiction of the suit.
Reversed and remanded.